SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated September 14, 2011 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications announces the appointment of Mr. Haim Romano as the Company's new CEO PARTNER COMMUNICATIONS ANNOUNCES THE APPOINTMENT OF MR. HAIM ROMANO AS THE COMPANY'S NEW CEO Rosh Ha’ayin, Israel, September 14, 2011 - Partner Communications Company Ltd. ("Partner" or "the Company") (NASDAQ and TASE: PTNR), a leading Israeli mobile communications operator, announcesthat the Board of Directorsapproved yesterday the appointment of Mr. Haim Romano as the new Chief Executive Officer of the Company as of October 2, 2011 following the approval of Mr. Yacov Gelbard request to leave his office. Mr. Romano was one of the founders of Partner and among his duties he served as VP Human Resources and Administration, VP Customer Service and in his last duty in the Company served as the Deputy CEO. During 2005-2009 Mr. Romano served as the president and the CEO of El Al Israel Airlines Ltd. The Board of Directors of the Company has thanked Mr. Gelbard, who before serving as the CEO of the Company served as a director in the Company, for undertaking the position of the Company's CEO till now and thanked him for his significant contribution to the Company. The Board of Directors congratulated Mr. Romano on his appointment and noted that the managerial experience of Mr. Romano, and his deep knowledge in the communications arena and in Partner in particular, will allow him to enter his position swiftly and cope successfully with the challenges the Company is facing. 2 Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the US Securities Act of 1933, as amended, Section 21E of the US Securities Exchange Act of 1934, as amended, and the safe harbor provisions of the US Private Securities Litigation Reform Act of 1995. Words such as "believe", "anticipate", "expect", "intend", "seek", "will", "plan", "could", "may", "project", "goal", "target" and similar expressions often identify forward-looking statements but are not the only way we identify these statements. All statements other than statements of historical fact included in this press release regarding our future performance, plans to increase revenues or margins or preserve or expand market share in existing or new markets, reduce expenses and any statements regarding other future events or our future prospects, are forward-looking statements. We have based these forward-looking statements on our current knowledge and our present beliefs and expectations regarding possible future events. These forward-looking statements are subject to risks, uncertainties and assumptions about Partner, consumer habits and preferences in cellular telephone usage, trends in the Israeli telecommunications industry in general, the impact of current global economic conditions and possible regulatory and legal developments. For a description of some of the risks we face, see "Item 3D. Key Information - Risk Factors", "Item 4. - Information on the Company", "Item 5. - Operating and Financial Review and Prospects", "Item 8A. - Consolidated Financial Statements and Other
